Citation Nr: 1233150	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to a rating higher than 10 percent for residuals of a right clavicle fracture, major, with degenerative joint disease of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from September 1989 to September 1992.  He served on active duty for training from April 1988 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the benefits sought on appeal.  In August 2012 the Board received submitted additional evidence from the Veteran.  The Veteran waived the right to have the evidence initially considered by the RO. 38 C.F.R. § 20.1304(c) (2010).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO also reviewed and considered the evidence in the paperless claims file.

The claim for an increased rating for a right shoulder disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The Veteran's left ear hearing loss is currently manifested by no more than level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, Tables VI, VIA,VII, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2010, and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of defective hearing range from 0 percent to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I for essentially normal acuity through level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

In situations where service connection has been granted only for defective hearing involving one ear, and the Veteran does not meet the criteria of 38 C.F.R. § 3.383, the hearing acuity of the nonservice-connected ear is considered to be normal.  In such situations, a maximum 10 percent rating is assignable where hearing in the service-connected ear is at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2011).

The ratings derived from the schedule are intended to make proper allowance for improvement by hearing aids, and hearing loss claims are rated by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

VA treatment records during the period on appeal show treatment for sensorineural hearing loss.  The record contains VA audiological evaluations dated in March 2010 and January 2012.

The Veteran underwent a VA audio examination in March 2010.  Examination findings showed puretone thresholds in decibels for the left ear at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 40, 65, and 75, and in the right ear were 15, 15, 20, and 30.  The puretone threshold average in the left ear was 50.  Speech discrimination was 100 percent in the right ear and 90 percent in the left ear.  The examiner noted no significant effects of the condition occupationally.  However, the Veteran experienced difficulty following group conversations, and interference with enjoyment of the TV and radio.

The March 2010 examination found an average puretone threshold for the left ear of 50 decibels with a speech discrimination score of 90 percent.  Those findings correspond to Level I hearing impairment under Table VI.  38 C.F.R. § 4.85 (2011).

On VA examination in January 2012, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 20, and 30; and in the left ear were 20, 40, 60, and 70.  The puretone threshold average in the right ear was 20 and the average in the left ear was 48.  Speech discrimination was 100 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed normal hearing in the right ear and sensorineural hearing loss in the left ear.  The Veteran's hearing loss was determined to have an impact on his activities of daily living as he experienced difficulty understanding conversational speech mainly in the presence of background noise, and difficulty understanding instructions.  

The January 2012 examination showed an average puretone threshold for the left ear of 48 decibels with a speech discrimination score of 90 percent.  Those findings correspond to Level I hearing impairment under Table VI.  38 C.F.R. § 4.85 (2011).

VA audiometric findings in March 2010 and January 2012 did not show an exceptional pattern of hearing impairment to warrant application of the special provisions of 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86 (b).  The Veteran did not have a puretone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz of 55 decibels or more to warrant application of § 4.86(a), or a puretone threshold of 30 decibels or less at 1,000 Hertz and of 70 decibels or more at 2,000 Hertz to warrant application of § 4.86(b).  38 C.F.R. § 4.86 (2011).  Furthermore, no examiner has certified that the use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, or any other reason.  38 C.F.R. § 4.85(c) (2011).

A 10 percent rating is assigned only where hearing in the service-connected ear is at level X or XI.  If impaired hearing is service connected in only one ear, in order to determine the percentage rating, the nonservice-connected ear will be assigned Roman Number I.  38 C.F.R. § 4.85(f) (2011).  Since the VA audiological examinations do not show such a level of hearing impairment in the service-connected left ear that would warrant a 10 percent rating when rated separately, the nonservice-connected right ear is considered normal in this case.  Therefore, the criteria for a compensable rating are not met.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2011).

The Board notes that in August 2012, the Veteran submitted an April 2012 private audiological evaluation report.  The report audiometric results are in graph form, which appear to show puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz  in the left ear as 25, 50, and 70; and in the right ear as 20, 10, and 30. Speech discrimination score for the left ear was 92, and it was 96 percent in the right ear.  

While the results obtained from that private audiometric test in April 2012 are not valid for rating purposes because VA examinations follow a protocol that is mandated by regulation, and that private examination is not shown to have followed those protocols, private audiometric findings are consistent with contemporaneous VA examination findings, and would not otherwise support entitlement to a compensable rating.  38 C.F.R. § 4.85 (2011). 

The Board has no reason to doubt that the Veteran experiences hearing loss, and acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  The grant of service connection constitutes recognition on the part of VA that such disability exists.  However, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper rating.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, (2011).  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for left ear hearing loss.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim if the severity of his left ear hearing loss disability should increase in the future.

Accordingly, as the preponderance of the evidence is against the claim for a compensable rating for left ear hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).  Moreover, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected left ear hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

A compensable rating for left ear hearing loss is denied.  


REMAND 

A review of the claims file reveals that a remand of the claim for increased rating for a right shoulder disability is necessary.  The Veteran claims that he is entitled to a rating higher than 10 percent for the service-connected residuals of a right clavicle fracture with degenerative joint disease of the right shoulder. 

The Veteran's service-connected residuals of a right clavicle fracture with degenerative joint disease of the right shoulder have been rated under Diagnostic Coder 5203, pertaining to impairment of the clavicle or scapula.  Under Code 5203, a 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  That is the highest rating available under Diagnostic Code 5203. 

Another potentially applicable Diagnostic Code is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at the shoulder level, or to 90 degrees.  A 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level, or to 45 degrees.  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a (2011). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  The Veteran underwent a VA examination in March 2010.  The Veteran reported pain with a usual severity of 5 on a scale of 10, and flare-ups of 9 on a scale of 10, at least three to four times per month, lasting several hours and aggravated by overhead activities, and cloudy or rainy days.  The pain was alleviated with medication and massages.  The Veteran did not report any functional impairment with flare-ups of pain.  On examination, there was tenderness at the acromioclavicular joint area with full flexion, 0 to 180 degrees, abduction was 0 to 110 degrees, adduction was 0 to 60 degrees, internal rotation was 0 to 50 degrees, and external rotation was 0 to 40 degrees.  The examiner noted that there was no evidence of osteomyelitis or active infections, only pain and some stiffness.  X-rays revealed mild osteopenia and degenerative changes of the shoulder.  There was no evidence of ankylosis, malunion, or loose motion.  The Veteran was found to be independent for self care and activities of daily living.  However, the examiner failed to adequately address the Veteran's right shoulder symptomatology in terms of functional impairment including impairment from decreased endurance, flare-ups, painful motion, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). Therefore, the Board finds that the March 2010 VA examination report is incomplete for rating purposes and another VA examination is required.

Associated with the claims file are VA treatment records dated through March 2012.  Any records dated after March 2012 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain and associated with the claims file any VA treatment reports dated after March 2012. 

2.  After the above records have been associated with the claims folder, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a right clavicle fracture with degenerative joint disease of the right shoulder.  The examiner should review the claims folder and should note that review in the report.  All tests and studies deemed necessary by the examiner should be conducted and all clinical findings reported in detail.  The VA examiner should provide a rationale for all opinions and reconcile those opinions with all evidence of record.  The VA examiner's opinion should specifically address the following: 

a) Identify all current manifestations of residuals of a right clavicle fracture, to include any dislocation, malunion, or nonunion of the clavicle.  

b) Provide the ranges of motion of the Veteran's right shoulder, expressed in degrees, and state whether there is any favorable or unfavorable ankylosis, or instability, of that shoulder. 

c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

d) State whether the Veteran's right shoulder disability is manifested by any painful flare-ups, and, if so, their frequency and duration. 

e) Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

f) State whether the residuals of a right clavicle fracture with degenerative joint disease of the right shoulder affects the Veteran's major or minor extremity. 

g) Discuss how the Veteran's residuals of a right clavicle fracture with degenerative joint disease of the right shoulder impact his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011). 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


